DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s “Amendment under 37 C.F.R. § 1.111” filed 24 November 2020 [hereinafter Response], where:
Claims 1 has been amended.
Claims 1-11, 14, 21, and 22 are pending.
Claims 1-11, 14, 21 and 22 are rejected.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 8, 10, 21 and 22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7, and 8 of co-pending Application No. 15804545, as follows:
Instant Application
Claims of Co-Pending Application 
Ser. No. 15/804,545
Claim 1
Claim 1
A computer-implemented method for failure prediction of a batch of manufactured objects, the method comprising:






training, by a processor using a simulation, a K Nearest Neighbor (K-NN) classifier by classifying a set of samples with uniformly distributed parameter values using a NN-based classification approach and NN vector space, to generate manufactured object sample classifications for the batch of 

determining, by the processor, a centroid of failing ones of the samples in the set, based on the manufactured object sample classifications, the centroid being a geometric mean of the failing ones of the samples in the set;

generating, by the processor, a new set of samples with a distribution around the centroid of the failing ones of the samples in the set, the new set of samples relating to the batch of manufactured objects;

populating, by the processor, the NN vector space using the new set of samples;

classifying, by the processor using the trained K-NN classifier, the new set of samples by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric and assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid; and

selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects, the failure probability estimate based on classifications for the new set of samples.


training, by a processor using a simulation, a K Nearest Neighbor (K-NN) classifier by classifying a set of samples with uniformly distributed parameter values using a NN-based classification approach and NN vector space, to generate sample classifications for the batch of manufactured objects;



determining, by the processor, a centroid of failing ones of the samples in the set, based on the manufactured objected sample classifications, the centroid being a geometric mean of the failing ones of the samples in the set;

generating, by the processor, a new set of samples with a distribution around the centroid of the failing ones of the samples in the set, the new set of samples relating to the batch of manufactured objects;

populating, by the processor, the NN vector space using the new set of samples;

classifying, by the processor using the trained K-NN classifier, the new set of samples by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric and assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid; and

selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects, the failure probability estimate based on classifications for the new set of samples.



Claim 2

Claim 1
The computer-implemented method of claim 1, 









Claim 8
Claim 2

The computer-implemented method of claim 1, wherein said generating step uses mixed importance sampling to reduce classification variation by shifting a sampling location to the centroid of the failing ones of the sample in the set.
The computer program product of claim 1, wherein said generating step uses mixed importance sampling to reduce classification variation by shifting a sampling location to the centroid of the failing ones of the sample in the set.
The limitations in instant claim 8 are fully anticipated by claim 2 of the ‘545 application.


Claim 10
Claim 4

The computer-implemented method of claim 8, wherein the mixed importance sampling selectively drives an accuracy of and a speed in generating classifications for the new set of samples.
The computer program product of claim 2, wherein the mixed importance sampling selectively drives an accuracy of and a speed in generating classifications for the new set of samples
The limitations in instant claim 10 are fully anticipated by claim 4 of the ‘545 application.


Claim 21
Claim 7

The computer-implemented method of claim 1, wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric.
The computer program product of claim 1, wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric.
The limitations in instant claim 21 are fully anticipated by claim 7 of the ‘545 application.


Claim 22
Claim 8


The computer program product of claim 1, wherein each of the samples in the new set of samples is weighted by a value of 1/d, where d is a distance from a given one of the samples to the centroid.
The limitations in instant claim 22 are fully anticipated by claim 8 of the ‘545 application.

Claim Rejections - 35 U.S.C. § 103
4.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
7.	Claims 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20070220455 to Joshi et al. [hereinafter Joshi ‘455] in view of He et al, “Fault Detection using the k-Nearest Neighbor Rule for Semiconductor Manufacturing Processes,” pp. 345-54 (IEEE Transactions on Semiconductor Manufacturing 2007) [hereinafter He] and further in view of U.S. Published Application 20120046929 to Joshi et al. [hereinafter Joshi ‘929] and Haq et al., “Virtual Metrology Concept for Predicting Defect Levels in Semiconductor Manufacturing,” CIRP 57 (2016) [hereinafter Haq]..
	Regarding claim 1, Joshi ‘455 teaches [a] computer-implemented method for failure prediction of a batch of manufactured objects (Joshi ‘455 ¶ 0010 teaches program instructions executing within a workstation computer), the method comprising:
training, by a processor (Joshi ‘455 ¶ 0041 teaches a processor) using a simulation (Joshi ‘455 ¶ 0023 teaches performance is measured in terms of operational performance values . . . under the operational and circuit parametric conditions simulated (that is, using a simulation); Joshi ‘455 ¶ 0038 teaches that [t]he new sampling function center μs 14 for subsequent MIS analysis is determined either by the mean vector 14B corresponding to the group of boundary points 22, or an estimated vector 14A is training), . . . by classifying a set of samples with uniformly distributed parameter values (Joshi ‘455, abstract, teaches that [f]or a single failure region the initial search can be a uniform sampling of the parameter space and when enough failure points have been accumulated, a mean is chosen from the mean of the detected failure points (that is, by classifying a set of samples with uniformly distributed parameter values using a NN-based classification approach and NN vector space)) . . . ,;
determining, by the processor, a centroid of failing ones of the samples in the set, based on the . . . sample classifications (Joshi ‘455 ¶ 0034 teaches after a threshold number of failures is accumulated . . . a particular failure region of interest 20B is identified and the vector centroid 14 of that region computed (that is, determining . . . a centroid of failing ones of the samples in the set, based on the sample classifications)), the centroid being a geometric mean of the failing ones of the samples in the set (Joshi ‘455, Fig. 2B teaches:

    PNG
    media_image1.png
    336
    528
    media_image1.png
    Greyscale

Joshi ‘455 ¶ 0028 teaches [a] distribution 10 of operational performance values, such as the above-mentioned delay times and writeability/read stability measures, generally Joshi ‘455 ¶ 0034 teaches locating sampling function center μs 14 that is used to improve the concentration of [failing ones of the samples where] the center of Gaussian distribution 10A forming part of sampling function distribution 10C (that is, the centroid being a geometric mean of failing ones of the samples in the set));
generating, by the processor, a new set of samples with a distribution around the centroid of the failing ones of the sample in the set, the new set of samples relating to the batch of manufactured objects; (Joshi ‘455, FIG. 3A, teaches:

    PNG
    media_image2.png
    370
    588
    media_image2.png
    Greyscale

Joshi ‘455 ¶ 0034 teaches failure regions can be ascribed to failure region boundaries beyond which the probability of failure only increases. . . . Quasi-random sampling techniques can be used to improve the spread of the samples (generating, . . . populating) across the parameter space (that is, generating . . . a new set of samples with a distribution around the centroid of the failing ones of the sample in the set, the new set of samples relating to the batch of manufactured objects));
populating, by the processor, the NN vector space using the new set of samples (Joshi ‘455 ¶ 0034 teaches In the Figure [3A], hollow dots depict non-failing points and solid dots depict failing points. After a threshold number of failures is nearest neighbor vector space) computed and used as new sampling function center μs 14; Joshi ‘455, Fig. 3B, teaches:

    PNG
    media_image3.png
    430
    687
    media_image3.png
    Greyscale

Joshi ‘455 ¶ 0037 & FIG. 3B, teaches [a] vector of nominal memory cell parameter values 16 is used as a starting point for random generation of a sufficient initial number of vector directions 18 along which cell failure analysis proceeds until failure points are detected. A sufficient number of vector is generated [sic] so that failure regions will not be missed by the analysis (that is, populating . . . a nearest neighbor vector space using the new set of samples));
classifying, by the processor, the new set of samples (Joshi ‘455 ¶ 0037 teaches [a] sufficient number of vector is generated so that failure regions will not be missed by the analysis. Gaussian latin hypercube sampling can be used to ensure uniform placement of the vectors in all directions; Joshi ‘455 ¶ 0038 teaches [t]he new sampling function center μs 14 for subsequent MIS analysis is determined either by the mean vector 14B corresponding to the group of boundary points 22, or an estimated vector 14A is extrapolated within failure region of interest 20B from the location of the boundary points (that is, classifying . . . the new set of samples)) by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric (Joshi ‘455 ¶ 0034 teaches [t]he vector centroid is computed from the vector distances of the points as the vector of average distance in each parameter space (by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric))
Though Joshi ‘455 teaches distance in a parameter space for a mixture importance sampling function (see, e.g., Joshi ‘455 ¶¶ 0032, 0034, 0038), Joshi ‘455 does not explicitly teach -
a K-NN classifier . . . using a NN-based classification approach and NN vector space . . . ;
* * *.
But He teaches training (He, left column at p. 347, Section II.B, first full paragraph, teaches that [i]n pattern classification, the kNN rule is a method to classify a new object by examining its distances to the nearest neighboring training samples in the feature space), . . . a K-NN classifier . . . using a NN-based classification approach and NN vector space (in regards to a K-NN classifier, He, Abstract, teaches a fault detection method using the k-nearest neighbor rule (FD-kNN) is developed . . . ; He, left column at p. 346, ”I. Introduction” first full paragraph, teaches [t]he proposed fault detection method using the kNN rule (FD-kNN) (that is, a K-NN classifier . . . using a NN-based classification approach) is based on the idea that the trajectory of an incoming normal sample is similar to the trajectories of training samples that consist of no fault (i.e., normal operation data only); on the other hand, the trajectory of an incoming fault sample must exhibit some deviation from the trajectories of normal training samples (that is, a NN vector space). In other words, a fault sample’s distance see also, He, left column at p. 347, “II. Methods, B. kNN Rule,” first paragraph, teaches the kNN rule is a method to classify a new object by examining its distances to the nearest neighboring training samples in the feature space [22] (that is, the feature space is a NN vector space)) . . . ;
* * *
Joshi ‘455 and He are analogous art because both disclose probability of failure estimates of a circuit for an IC design. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of He pertaining to fault detection for an integrated circuit design using a K nearest neighbor search with a mixture ratio importance sampling technique (MIS) for determining array cell failure rates of Joshi ‘455.
The motivation for doing so is because effect fault-detection techniques can help semiconductor manufacturers reduce scrap, increase equipment uptime, and reduce the usage of test wafers. (He, Abstract).
Though each of Joshi ‘455 and He teach sample classification in fault detection, as well as the use of simulations to do so, the combination of Joshi ‘455 and He, however, does not explicitly teach -
. . . assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid; . . . .
But Joshi ‘929 teaches assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid (Joshi ‘929 ¶ 0041 teaches [mixture importance sampling (MIS)] analysis can then be conducted with one shifted sampling location) included to precisely predict the yield; Joshi ‘929, Fig. 10, teaches:

    PNG
    media_image4.png
    457
    642
    media_image4.png
    Greyscale

Joshi ‘929 ¶ 0055 teaches, in reference to FIG. 10, that area 1002 shows the real importance samples with respect to the origin. Area 1004 shows the shifted importance samples with respect to the new origin. Joshi ‘929 ¶ 0056, in reference to FIGs. 10 & 11, teaches a mechanism [that] reevaluates importance sampling with respect to the new projected [(that is, shifted sampling location)] origin [via an] importance sampling weight function of x with respect to the origin (classified by assigning weights to each of the samples in the new set)) relative to the centroid (Joshi ‘929 ¶ 0026 teaches the mechanism [for reusing importance sampling] . . . finds a center of gravity (that is, centroid) for each metric/region and finds importance samples; Joshi ‘929 ¶ 0056 teaches that [m]ost importantly if the probability density function is f(x), then the shifted weights are proportional to f(x-xnp)/f(x-xCOG), and xCOG is the center of gravity (centroid), that is, assigning weights . . . relative to the centroid)); . . . .
Joshi ‘455, He, and Joshi ‘929 are from the same or similar field of endeavor. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. He teaches a fault detection method using a k-NN method. Joshi ‘929 teaches a cell failure rate Joshi ‘455 and He pertaining to failure estimation and detection with the shifted weighting of Joshi ‘929.
The motivation for doing so is because of the need to emphasize “important” values to reduce estimator variance. (Joshi ‘929 ¶ 0027).
However, the combination of Joshi ‘455, He, and Joshi ‘929 fails to explicitly teach that the sample classifications are manufactured object sample classifications, and the batch of manufactured objects comprising integrated circuits.
But Haq teaches the batch of manufactured products comprising integrated circuits (Haq, left column of p. 580, “I. Introduction”, first paragraph, teaches [s]emiconductor manufacturing often involves multiple manufacturing processes (‘recipes’) preformed [sic] sequentially on a wafer. During these processes, defects, such as cracks in the deposited materials or particles, may appear on a wafer, causing it to have properties different to those desired, potentially leading to one or more bad dies that yield an improperly functioning integrated circuits (that is, the batch of manufactured products comprising integrated circuits)).
Haq also teaches -
* * *
selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects.
But Haq teaches -
* * *
selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects (Haq, left column of p. 580, “I. Introduction”, first paragraph, [u]sually, a certain number of [defects, such as cracks in the deposited materials or particles, may appear on a wafer] can be tolerated before further processing of the wafer is considered ineffective and it is considered to be a scrap wafer (that is, a scrap wafer is selectively . . . physically discarding the batch of manufactured objects); Haq, left column of p. 581, “2.2 Classifier Training,” first & second paragraphs, teaches task of predicting metrology information pertaining to defect counts can essentially be boiled down to a binary classification task. The prediction required from the virtual metrology approach is whether or not the defect counts on a given wafer will exceed a predefined threshold (that is, based on a failure probability estimate generated for the batch of manufactured objects). Hence, here an SVM binary classifier can be exploited for the decision making. An SVM classifier functions by first using a set of training data to define decision boundaries that separate the classes of interest, in this case good wafers (that is, selectively accepting) from bad wafers (that is, selectively . . . physically discarding); Haq, left column of p. 584, “Conclusions and future work,” second full paragraph, teaches that the proposed method must be applied for VM with a data set spanning a longer time period. Initial tests in this direction have already been commenced and there are indications that there is a need to consider update procedures for the decision boundaries (that is, the update is the failure probability estimate based on classifications for the new set of samples)).
Joshi ‘455, He, Joshi ‘929, and Haq are from the same or similar field of endeavor. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. He teaches a fault detection method using a k-NN method. Joshi ‘929 teaches a cell failure rate estimation of process variations and other design considerations. Haq teaches fault detection for selectively accepting or physically discarding a semiconductor fab product. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Joshi ‘455 and He pertaining to failure estimation and detection using the shifted weighting of Joshi ‘929 and the selectively accepting or physically discarding of fab semiconductor products of Haq.
The motivation for doing so is to take advantage advancements in sensing technology employed in the semiconductor industry so that the task of predicting defect levels, and hence semiconductor product quality, can be framed as a classification problem to predict whether or not the defect levels will exceed a heuristically defined threshold.
Examiner notes that the Applicant’s use of the word “or” in the claims is not in any manner other than its usual, common sense meaning as stating alternatives (that is, there is no indication from the Specification that the Applicant uses the word “or” in a technical sense.
	Regarding claim 2, the combination of Joshi ‘455, He, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
Joshi ‘455 further teaches wherein the centroid is the geometric mean of the failing ones of the samples in the set (Joshi ‘455 ¶ 0034 teaches a particular failure s 14 (wherein the centroid is the geometric mean of the failing ones of the samples in the set)).
	Regarding claim 3, the combination of Joshi ‘455, He, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
Joshi ‘455 further teaches wherein the set of samples comprises a set of vectors (Joshi ‘455 ¶ 0028 teaches input parameter values are generated by a similar Gaussian distribution of samples as generated around a nominal vector of cell parameter values (the set of samples comprises a set of vectors)).
	Regarding claim 4, the combination of Joshi ‘455, He, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
He further teaches wherein the new set of samples are classified also using a voting technique (He left column at p. 347, Section II.B., second full paragraph, teaches [a]fter finding [vector] x’s k-nearest neighbors, there are two different voting schemes to determine its label, namely majority voting and weighted-sum voting (the new set of samples are classified also using a voting technique).
Joshi ‘455, He, Joshi ‘929, and Haq are from the same or similar field of endeavor. Joshi ‘455 teaches uses MIS to concentrate sampling within one or more failure zones, so that more accurate estimates of yield are produced. He teaches upon finding the nearest neighbors for an unlabeled sample [vector] x, that there are two different voting schemes to determine its label. Joshi ‘929 teaches a cell failure rate estimation of process variations and other design considerations. Haq teaches fault He pertaining using a voting scheme to the statistical failure prediction techniques of Joshi ‘455, Joshi ‘929, and Haq.
The motivation for doing so is because, for pattern classification, the kNN algorithm only requires an integer k, a set of labeled samples (training data), and a metric to measure distances. Due to its simplicity, the implementation is straightforward. (He, right column of p. 347, Section II.B, first full paragraph).
	Regarding claim 5, the combination of Joshi ‘455, He, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above. 
Joshi ‘455 further teaches wherein the sample classifications comprise pass classifications and fail classifications (Joshi ‘455 ¶ 0033 teaches While generally the statistical analysis detailed above will be conducted independently over the operational performance variables being studied, it is possible to conduct a combined pass/fail analysis over the parameter space in which no information about the particular operational performance variables associated with each failed point is retained, (sample classifications comprise pass classification and fail classifications)).
Regarding claim 6, the combination of Joshi ‘455, He, Joshi ‘929, and Haq teaches all of the limitations of claim 5, as described above.
He further teaches wherein the nearest neighbor search is a k-nearest neighbor search (He left column at p. 346, Section I, first full paragraph, teaches a nearest neighbor search is a k-nearest neighbor search)), and said classifying step comprises inheriting a pass classification or a fail classification of a retrieved one of the samples, when a value of k is equal to one (He left column at p. 346, Section I, first full paragraph, teaches that [f]or a given unlabeled sample, the kNN rule finds the knearest [sic] labeled samples in the training data set and assigns to the class that appears most frequently within the k-subset (i.e., k-nearest neighbors) (classifying step comprises inheriting a pass classification or a fail classification of a retrieved one of the samples, when a value of k is equal to one)).
Joshi ‘455, He, Joshi ‘929, and Haq are analogous art because both disclose probability of failure estimates of a circuit. Joshi ‘455 teaches that mixture ratio importance sampling technique (MIS). He teaches that the kNN rule classifies an unlabeled sample based on its similarity with samples in the training set. Joshi ‘929 teaches a cell failure rate estimation of process variations and other design considerations. Haq teaches fault detection for selectively accepting or physically discarding a semiconductor fab product. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the Applicant’s invention to implement the teachings of He pertaining to unlabeled samples inheriting a classification relative to k-nearest neighbors with the statistical failure prediction techniques of Joshi ‘455, Joshi ‘929, and Haq.
The motivation for doing so is because, for pattern classification, the kNN algorithm only requires an integer k, a set of labeled samples (training data), and a He, right column of p. 347, Section II.B, first full paragraph).
	Regarding claim 7, the combination of Joshi ‘455, He, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
He further teaches building a k-nearest neighbor classifier (He, left column at p. 347, Section II.B, first full paragraph, teaches that [i]n pattern classification, the kNN rule is a method to classify a new object by examining its distances to the nearest neighboring training samples in the feature space (building a k-nearest neighbor classifier)); and 
adjusting the k-nearest neighbor classifier based on the new set of samples (He left column at p. 348, Section III.A.(3) teaches variable selection (adjusting) is important for the proposed [Fault Detection]-kNN method to work and process knowledge can play a big role in this process. Also, we can define weighted distance to give higher weights on more important variables (adjusting the k-nearest neighbor classifier based on the new set of samples)).
Joshi ‘455, He, Joshi ‘929, and Haq are analogous art because both disclose probability of failure estimates of a circuit for an IC design. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of He pertaining variable selection in FD-kNN with the statistical failure prediction techniques of Joshi ‘455, Joshi ‘929 and Haq.
The motivation for doing so is because, for pattern classification, the kNN algorithm only requires an integer k, a set of labeled samples (training data), and a He, right column of p. 347, Section II.B, first full paragraph).
	Regarding claim 8, the combination of Joshi ‘455, He, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
	Joshi ‘455 further teaches wherein said generating step uses mixed importance sampling to reduce classification variation by shifting a sampling location to the centroid of the failing ones of the sample in the set (Joshi ‘455 ¶ 0033 teaches MIS analysis can then be conducted with one or more mean-shifting distributions included to precisely predict the yield (generating step uses mixed importance sampling to reduce classification variation by shifting a sampling location to the centroid of the failing ones of the sample in the set)).
Regarding claim 9, the combination of Joshi ‘455, He, Joshi ‘929, and Haq teaches all of the limitations of claim 8, as described above.
Joshi ‘929 teaches wherein the new set of samples are classified by assigning weights to each of the samples in the new set based on the shifted sampling location (Joshi ‘929 ¶ 0041 teaches [mixture importance sampling (MIS)] analysis can then be conducted with one or more mean-shifting distributions (shifted sampling location) included to precisely predict the yield; Joshi ‘929 ¶ 0056 & FIG. 10 teaches a mechanism [that] reevaluates importance sampling with respect to the new projected [(that is, shifted sampling location)] origin [via an] importance sampling weight function of x with respect to the origin (classified by assigning weights to each of the samples in the new set) . . . .).
Joshi ‘455, He, Joshi ‘929, and Haq are in the same or similar field of endeavor because each disclose determining failure modes in integrated circuit design. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Joshi ‘929 pertaining to weight assignment with respect to a new projected origin with the mixture ratio importance sampling technique (MIS) for determining a probability of integrated circuit design failure of Joshi ‘455, the k-NN classification of He, and fab product defect classification of Haq.
The motivation for doing so is because of the need to emphasize “important” values to reduce estimator variance. (Joshi ‘929 ¶ 0027).
	Regarding claim 10, the combination of Joshi ‘455, He, Joshi ‘929, and Haq teaches all of the limitations of claim 8, as described above.
Joshi ‘455 further teaches wherein the mixed importance sampling selectively drive an accuracy of and a speed in generating classifications for the new set of samples (Joshi ‘455 ¶ 0023 teaches a front-end mechanism to the MIS analysis that identifies and quantifies a particular region or regions of interest for further study via the MIS technique. The result is that the computational overhead and storage associated with the analysis is greatly reduced, while yielding the desired accuracy with respect to the failure mechanism(s) being studied).
8.	Claims 11 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20070220455 to Joshi et al. [hereinafter Joshi ‘455] in view of He et al, “Fault Detection using the k-Nearest Neighbor Rule for Semiconductor Manufacturing Processes,” pp. 345-54 (IEEE Transactions on Semiconductor Manufacturing 2007) [hereinafter He], and further in view of U.S. Published Application 20120046929 to Joshi et al. [hereinafter Joshi ‘929], Haq et al., “Virtual Metrology Concept for Predicting Defect Levels in Semiconductor Manufacturing,” CIRP 57 (2016) [hereinafter Haq] and U.S. Published Application 20060095237 to Wang et al. [hereinafter Wang].
Regarding claim 11, the combination of Joshi ‘455, He, Joshi ‘929, and David teaches all of the limitations of claim 1, as described above.
However, the combination of Joshi ‘455, He, Joshi ‘929, and Haq fails to explicitly teach arranging the new set of samples into a tree structure in preparation for the nearest neighbor search.
	But Wang teaches arranging the new set of samples into a tree structure in preparation for the nearest neighbor search (Wang ¶ 0081 teaches a decision-tree-based method to build a yield model. In particular, the method partitions a data set, D, into Sub-regions. The decision tree structure may be a hierarchical way to describe a partition of D (arranging the new set of samples into a tree structure in preparation for the nearest neighbor search)).
Joshi ‘455, He, Joshi ‘929, Haq, and Wang are from the same of similar field of endeavor because each disclose determining failure modes in an integrated circuit design. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Wang pertaining to nearest neighbor search based on a decision tree model with the statistical failure prediction techniques of Joshi ‘455, He, Joshi ‘929, and Haq.
Wang ¶ 0005).
Regarding claim 14, the combination of Joshi ‘455, He, Joshi ‘929, Haq, and Wang teaches all of the limitations of claim 11, as described above.
Joshi ‘455 further teaches selectively accepting or rejecting a given one of the manufactured objects in the batch to which a given one of the samples in the new set represents, based on a classification generated for the given one of the samples (Joshi ‘455 ¶ 0035 teaches the positions of the failure samples in parameter vector space can be observed and the samples grouped into one or more groups as mentioned above. If a group is much more distant from the nominal parameter vector, then that group may be discarded as being due to a relatively unimportant failure mechanism (selectively . . . rejecting a given one of the manufactured objects in the batch to which a given one of the samples in the new set represents, based on a classification generated for the given one of the samples)).
9.	Claims 21 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20070220455 to Joshi et al. [hereinafter Joshi ‘455] in view of He et al, “Fault Detection using the k-Nearest Neighbor Rule for Semiconductor Manufacturing Processes,” (IEEE Transactions on Semiconductor Manufacturing 2007) [hereinafter He], and further in view of U.S. Published Application 20120046929 to Joshi et al. [hereinafter Joshi ‘929], Haq et al., “Virtual Metrology Concept for Predicting Defect Levels in Semiconductor Manufacturing,” CIRP 57 (2016) [hereinafter Haq] and Dudani, “The Distance-Weighted k-Nearest-Neighbor Rule,” IEEE Transactions on Systems, Man, and Cybernetics (1976) [hereinafter Dudani].
Regarding claim 21, the combination of Joshi ‘455, He, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
However, the combination of Joshi ‘455, He, Joshi ‘929, and Haq fails to explicitly teach -
wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric.
However, Dudani teaches -
wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric (Dudani, left column of p. 325, Section II, first full paragraph, teaches a weighting function which varies the distance between the sample and the considered neighbor in such a manner that the value decreases with increasing sample-to-neighbor distance (weighing respective contributions to the new set of samples by the distance metric)).
Joshi ‘455, He, Joshi ‘929, and Haq are from the same or similar field of endeavor. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. He teaches a fault detection method using a k-NN method. Joshi ‘929 teaches, for efficient cell failure rate estimation, an importance sampling weight function of x with respect to the origin. Haq teaches fault detection for selectively accepting or physically discarding a semiconductor fab product. . Dudani teaches distance-weighting in Joshi ‘455, He, and Haq pertaining to selectively accepting or physically discarding a semiconductor fab product, and the shifted weighting of Joshi ‘929, and with the distance-weighted k-nearest-neighbor rule of Dudani.
The motivation for doing so is that a lower probability of misclassification is obtained as compared to a simple majority k-nearest-neighbor rule. (Dudani, right column of p. 326, Section VI, first full paragraph).
Regarding claim 22, the combination of Joshi ‘455, He, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
However, the combination of Joshi ‘455, He, Joshi ‘929, and Haq fails to explicitly teach -
wherein each of the samples in the new set of samples is weighted by a value of 1/d, where d is a distance from a given one of the samples to the centroid.
But Dudani teaches -
wherein each of the samples in the new set of samples is weighted by a value of 1/d, where d is a distance from a given one of the samples to the centroid (Dudani, right column of p. 326, Section V, 1st full paragraph, teaches a weighting function employed by the distance-weighted k-nearest-neighbor rule should be such that it varies with the distance between the sample and the considered neighbor (that is, centroid) in such a manner that the value decreases with increasing sample-to-neighbor distance . . . . [An] example of a weighting function possessing the property [is]:

    PNG
    media_image5.png
    63
    195
    media_image5.png
    Greyscale

. . . [where] the relationship between the distance dj and the corresponding weight wj is such that the weights wj take very large values for distances dj close to zero, and thus reduce the corresponding classification algorithm in many cases to a simple nearest-neighbor rule).
Joshi ‘455, He, Joshi ‘929, Haq, and Dudani are from the same or similar field of endeavor. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. He teaches a fault detection method using a k-NN method. Joshi ‘929 teaches, for efficient cell failure rate estimation, an importance sampling weight function of x with respect to the origin. Haq teaches fault detection for selectively accepting or physically discarding a semiconductor fab product. Dudani teaches distance-weighting in nonprobabilistic classification procedures. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Joshi ‘455, He, and Haq pertaining to failure estimation and detection, and the shifted weighting of Joshi ‘929, and with the distance-weighted k-nearest-neighbor rule of Dudani.
The motivation for doing so is that a lower probability of misclassification is obtained as compared to a simple majority k-nearest-neighbor rule. (Dudani, right column of p. 326, Section VI, first full paragraph).
Response to Applicant’s Arguments
10.	Applicant's arguments filed have been fully considered, but they are moot in view of Applicant’s amendments to the claims. 
11.	Applicant argues that “the invention of claims 1 and 5 are directed to failure detection for the purpose of selectively accepting or discarding AN ALREADY MANUFACTURED PRODUCT, based on a failure probability o=estimate for that product. (Response at p. 8 (emphasis in original)).
	In view of Applicant’s amendments, Examiner uses Joshi ‘455 for teaching the features as described in the rejections above.
	With respect to “the batch of manufactured objects” of the Applicant’s amended claims, the Examiner points out that Haq is used to teach this feature, inter alia, of “selectively accepting or physically discarding.” , as set out in the rejections above. 
Further, Examiner points out that the claim positively recites this feature in the last limitation of the claim. Though the claim preamble recites “for failure prediction of a batch of manufactured objects”, Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction. 
Other occurrences of the feature “the batch of manufactured objects” are similarly not positively recited in the claim. For instance, “training, by a processor using a simulation, a K Nearest Neighbor (K-NN) classifier by classifying a set of samples . . . , to generate manufactured object sample classifications for the batch of manufactured objects” (claim 1, ll. 3-5 (emphasis added)), and “relating to the batch of manufactured objects” (claim 1, ll. 10-11 (emphasis added)), are not positively recited in the claims.
In this vein, Applicant submits that “[Examiner argues] that modification of .Joshi '455 to somehow arrive at the present invention would require a change in the basic principle of operation of .Joshi '455, thus contravening MPEP 2143.01 and resulting in an improper combination under MPEP 2143.01.” (Response at p. 9 (emphasis in original)).
Examiner respectfully submits that the Applicant’s amended claims are generally directed “to generate manufactured object sample classifications for the batch of manufactured objects comprising integrated circuits,” in which such feature as “to generate” has a BRI that reads on the teachings of Joshi ‘455 because the prior art reference teaches that performance is measured in terms of operational performance values . . . under the operational and circuit parametric conditions simulated (Joshi ‘455 ¶ 0023), as discussed in detail in the reference above. 
Moreover, the rejections above clearly set forth which claim limitations are taught by each of the references, and the reasons why it would be obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why they cannot be combined in the manner set forth in the rejection.
12.	Applicant argues that “Joshi ‘455 fundamentally fails to consider control the release of already made products due to potential defect, instead being directed to design guidance for failure avoidance.” (Response at p. 10 (emphasis in original)).
see Claim 1, ll. 19-21) in which the batch of manufactured objects are “comprising integrated circuits” (see amended Claim 1, l. 6 (“to generate manufactured object sample classifications for the batch of manufactured objects comprising integrated circuits”)). However, the claims do not specify an origin of the samples, because the claim recites the feature of “training, by a processor using a simulation,” (see claim 1, l. 3), which under an expansive BRI reads on a variety of sampling sources, and is further expanded because of the lack of a positive recitation of such sampling origins, as indicated above. 
With regard to the Applicant’s limitation of “selectively accepting or physically discarding the batch of manufactured objects, (claim 1, l. 19) and amending that such “batch of manufactured objects comprising integrated circuits,” (claim 1, l. 6), Examiner cites Haq as teaching that this feature, as described in detail above.
Examiner points out that Haq is directed to collecting sensor data of a manufacturing process for a semiconductor product fab to produce metrology information, in which the virtual metrology of Haq is aimed at predicting metrology information (e.g., defect counts) from equipment signatures rather than obtaining defect counts from physical wafer measurements. In this respect, Applicant may specify the origin of the “set of samples” to overcome the cited prior art. 
However, Examiner points out that Haq does indicate that physical wafer measurements is known in the art as of the effective filing date of Applicant’s invention because Haq teaches the use of “equipment signatures rather than obtaining [metrology Haq, left column of p. 580, “I. Introduction,” first partial paragraph).
13.	Applicant argues that “Joshi ‘455 does not teach . . . ‘K Nearest Neighbor classifier’ and ‘NN classification approach’ and ‘NN vector space’ . . . .” (Response at pp. 10-13). 
Examiner agrees. He is cited as teaching these features, as is discussed in detail in the rejections above.
14.	Applicant argues that the “Joshi [‘929] nonetheless also fails to teach or suggest that feature [of the limitations of originally filed claim 9 now recited in claim 1 directed to assigning weights].” (Response at p. 14).
Examiner refers Applicant to the Response to Applicant’s Arguments filed in the Final Office Action, filed 26 August 2020, at pp. 27-28, which Examiner incorporates by reference in response to Applicant’s argument. 
Examiner also refers to the rejection above, in which Joshi ‘929, Fig. 10, and accompanying text, teaches the feature of “centroids”, which Examiner respectfully submits that the BRI of “a centroid of failing ones of the samples in the set, based on the manufactured object sample classifications” and “assigning weights . . . based on shifted sampling locations relative to the centroid” reads upon the teachings of Joshi ‘929 because terms such as “based on” and “relative to” do not cause those elements to be positively recited; accordingly, by way of example, patentable weight is afforded the claim language of “assigning weights to each of the sample in the new set . . . .”.
It is noted that the Examiner appears to be morphing the disclosure of the references to try to fit the present invention. Nearest neighbor is a term of art, and like, weights, it is argued that if Joshi '455 intends to disclose the same he would have used these terms, despite applicant being able to be his or her own lexicographer.” (Response at p. 15).
Examiner respectfully disagrees with Applicant’s contention. Though Joshi ‘455 does teach “a vector centroid is computed from the vector distances of the points as the vector of average distance in each parameter space,” (Joshi ‘455 ¶ 0034), Joshi ‘455 does not explicitly teach that these teachings pertain to “k-NN” classifiers. Accordingly, Examiner cites He as teaching these features, as set out in detail in the rejections above. 
To the extent Applicant proffers arguments that rely on terms not in the claims, Examiner reminds Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, the rejections above clearly set forth which claim limitations are taught by each of the references, and the reasons why it would be obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and that Applicant has not explained why they cannot be combined in the manner set forth in the rejection.
CONCLUSION
16.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
17.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
(Maurya et al., "Bayesian Optimization for Predicting Rare Internal Failures in Manufacturing Processes," IEEE International Conference on Big Data (2016)) teaches Modern manufacturing processes are highly instrumented to capture data at every step along the assembly lines to help manufacturers perform quality control by predicting which manufactured products are at risk of being defective.
18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./Examiner, Art Unit 2122

/ERIC NILSSON/Primary Examiner, Art Unit 2122